Citation Nr: 1509864	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury. 

2.  Entitlement to an increased rating for a service-connected back disability, to include separate neurologic ratings for the left and right lower extremities.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board notes that in the January 2010 rating decision, the RO previously characterized the issues currently on appeal as those of entitlement to service connection for residuals of head trauma, entitlement to service connection for right leg pain, and entitlement to service connection for left leg pain.  The RO also granted service connection for migraine headaches in the January 2010 decision.  However, during the Veteran's December 2014 Board hearing, he clarified that he was seeking entitlement to service connection for residuals of a traumatic brain injury as a separate condition from that of his service-connected migraines.  See hearing transcript, p. 12.  He also clarified that he was seeking a rating for the neurologic component of his service-connected back disability, rather than separate service connection for right and left leg disabilities.  See id. at 15.  Thus, the Board has recharacterized the issues as styled on the title page of this remand to better comport with the evidence of record and the Veteran's expressed intentions.   

In seeking a separate rating for the neurologic component of his back disability, the Veteran reported that he was unable to work due to his service-connected conditions.  See hearing transcript, p. 17.  Thus, a TDIU claim has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's December 2014 Board hearing, he described an incident from April 1979 in which he was working to repair an aircraft and was thrown 20 feet onto the other side of the aircraft.  The Veteran reported that, contrary to what had been recorded in his service treatment records, he in fact lost consciousness upon impact, and he recalled a friend lightly shaking him to bring him back to consciousness.  The Veteran also reported in a September 2009 statement that when he awoke on the floor following this accident, he was surrounded by his fellow mechanics and by a pool of blood approximately 18 inches in diameter.  

The Veteran testified that in the weeks following this incident, he experienced episodes of severe pain in his head, including on one occasion in which his wife drove him to the hospital.  He stated that this pain was recurrent throughout the rest of his period of service and had continued to the present time.  His wife of 41 years also testified that the Veteran had experienced pain in his head ever since the accident in service.  The Veteran reported that the pain from his service-connected migraine headaches affected a different location on his head than the pain from his head injury, and therefore he seeks separate service connection for residuals of a traumatic brain injury.  The Veteran has not yet been provided a VA traumatic brain injury examination, and such is necessary to the adjudication of this appeal.  

During the Veteran's Board hearing, he also clarified that he was seeking a rating for the neurological component of his service-connected back disability, as opposed to separate service connection for each of his legs.  The Veteran was last examined for his back disability in January 2010, more than five years ago, and as he has described neurological symptoms in his right and left lower extremities that have not yet been addressed, an updated VA spine examination is required to determine the current severity of this condition, as well as whether the current neurological symptoms in his legs are related to his service-connected back disability or to any other service-connected disability, and if so, what the current severity of those neurological manifestations is. 

On remand, the Veteran should be provided an opportunity to submit any outstanding, pertinent private treatment records, or to authorize VA to obtain such records on his behalf.  The Veteran should also be provided an opportunity to submit any additional lay evidence addressing the current severity of his back disability, including any neurological symptoms, and any further descriptions of in-service and post-service symptoms from his head injury.  

A TDIU claim was raised during the Veteran's Board hearing, and he subsequently submitted a formal application for a TDIU in February 2015.  The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the claim of entitlement to a TDIU until the rest of the issues have been adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his residuals of traumatic brain injury and his service-connected back disability, including any neurological manifestations.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of head pain, as well as any symptoms showing the current severity of his service-connected back disability, including any neurological symptoms.  He should be provided an appropriate amount of time to submit this evidence.

3.  After completing any other development deemed necessary, schedule the Veteran for a VA traumatic brain injury examination by an appropriate medical professional.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed residuals of traumatic brain injury had their onset in service or are otherwise related to service or to any event of service origin, including the April 1979 accident.

In forming a medical opinion, the examiner should address the following:

* The Veteran's December 2014 Board hearing testimony in which he reported that he did lose consciousness after being thrown 20 feet while repairing an aircraft, and that he recalled a friend lightly shaking him to bring him back to consciousness.

* The Veteran's competent and credible testimony as to experiencing sharp pain in his head in the weeks following the accident, as well as continued pain since that time. 

* The credible testimony from the Veteran's wife of 41 years, who reported during the December 2014 Board hearing that her husband had experienced pain in his head ever since the 1979 accident.    

* A February 2011 letter from Dr. K.W., a neurologist, diagnosing "chronic pain syndrome locally from the laceration he received back in 1979," and relating that diagnosis to the injury sustained in service. 

The examiner should provide an explanation for any opinion expressed.
 
If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA spine examination with an appropriate medical professional to determine the current nature and severity of his back disability.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner must also provide detailed findings regarding any neurological impairment associated with the Veteran's back disability.  In doing so, the examiner should take into account the January 2011 letter from Dr. C.E. opining that a respectable component of the Veteran's leg pain was coming from his back disability. 

All findings should be set forth in a legible report. 

5.  After completing any other development deemed necessary, adjudicate the issue of entitlement to a TDIU and readjudicate the remaining issues on appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


